Citation Nr: 0824801	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  05-33 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for Hepatitis C. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that denied the benefit sought on appeal.  The 
veteran, who had active service from July 1966 to July 1968, 
appealed that decision and the case was referred to the Board 
for appellate review.


REMAND

A preliminary review of the veteran's claim file reveals that 
he requested a videoconference hearing before a Veterans Law 
Judge.  Specifically, in the veteran's November 2005 appeal, 
he indicated that he wanted a hearing before the Board.  In 
April 2008, the RO sent the veteran a letter advising him 
that he had been scheduled for a videoconference hearing on 
June 13, 2008.  The veteran promptly informed VA that he was 
incarcerated and requested that VA assist him in arranging 
transportation to the hearing with the Warden at his 
correctional facility.  In May 2008 the RO sent the Warden a 
letter informing him of the upcoming hearing.  On June 13, 
2008, the veteran failed to report for the scheduled hearing.

VA has a statutory obligation to assist a veteran in the 
development of his claim.  The duty to assist incarcerated 
veterans requires VA to tailor its assistance to meet the 
peculiar circumstances of confinement.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  However, the Secretary is not 
authorized by statute or regulation to subpoena the warden at 
a state correction facility or direct the release of the 
appellant from that facility.  Bolton v. Brown, 8 Vet. App. 
185, 191 (1995).  Although some penal institutions have 
permitted an incarcerated veteran to attend a VA hearing, 
that decision is not a matter within the VA's power, and the 
veteran is advised to make his request to the proper 
authority within his institution.

Based on a letter received from the veteran in July 2008, and 
a note apparently from the warden to the veteran, it appears 
that the letter from VA to the Warden may not have provided 
sufficient notification of the hearing in order for 
arrangements to have been made for the veteran's attendance 
at the scheduled hearing.  Therefore, under the facts and 
circumstances of this case, the Board is of the opinion that 
the veteran should again be scheduled for a BVA video 
conference and that the Warden of the veteran's correctional 
facility be notified of the hearing scheduled at the 
veteran's request.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The veteran should be scheduled for a 
video conference hearing at the RO before 
a Veterans Law Judge at the next 
available opportunity.  In addition to 
notice to the veteran of the scheduled 
hearing, notice of the scheduled hearing 
should also be provided to the Warden of 
the veteran's correctional facility.  The 
notice should highlight that no expenses 
incident to the attendance of this 
hearing may be paid by the Government.  

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

